PER CURIAM.
This cause was heard on the transcript of the record, briefs, and argument of counsel, and it conclusively appearing that appellant’s injury was proximately caused by the conduct of Dempsey in driving the car in which appellant was riding at a greater speed than would permit him to bring it to a stop within the assured clear distance ahead, in violation of section 12603, Gen. Code Ohio, it is therefore ordered and adjudged that the judgment of the District Court be, and the same is, affirmed.